Citation Nr: 1012439	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
stress fracture of the right foot. 

2.  Entitlement to an initial rating beyond 10 percent for 
degenerative disc disease of the lumbar spine. 

3.  Entitlement to an initial rating beyond 10 percent for 
degenerative joint disease of the left knee.  

4.  Entitlement to service connection for a left foot 
disorder. 

5.  Entitlement to secondary service connection for a left 
elbow disorder. 

6.  Entitlement to secondary service connection for a left 
wrist disorder.   


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1962 
to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In a July 2009 correspondence, the RO was informed by the 
Veteran's representative that the Veteran wished to withdraw 
his request for a hearing before the Board.  Therefore, the 
Board will proceed with this claim.  

The issues of entitlement to service connection for a left 
foot disorder, entitlement to an initial compensable rating 
for a stress fracture of the right foot, and entitlement to 
an initial rating beyond 10 percent for degenerative disc 
disease of the lumbar spine, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2009, before the Board promulgated a decision, 
The Board received a signed, written request from the 
Veteran to withdraw his appeal for a higher initial rating 
for his service-connected left knee disorder.

2.  The Veteran does not have a diagnosed left wrist or left 
elbow disability.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to an initial 
rating beyond 10 percent for degenerative joint disease of 
the left knee, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for secondary service connection for a left 
elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

3.  The criteria for secondary service connection for a left 
wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements regarding secondary service connection, 
and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of 
evidence that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the service treatment records and 
VA treatment records as well as private treatment records.  
Moreover, given the absence of any evidence that the Veteran 
has current disabilities, a remand for a VA examination 
would unduly delay resolution.  Further, the Veteran's 
statements as to continuity of symptomatology are found to 
lack credibility given the specific findings by diagnostic 
studies of no abnormalities.  In addition, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA 
examination is not warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v.  Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

VA has amended 38 C.F.R. § 3.310 and under the new 
regulation VA will not concede aggravation unless there is a 
baseline for the claimed disability shown by medical 
evidence created prior to the claimed aggravation.  71 Fed. 
Reg. 52,747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 
3.310).  Although there was an amendment to § 3.310, the 
Veteran filed his claim prior to October 10, 2006, the 
effective date of the change.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).  The more liberal version is applicable to 
the appeal as the new version would have impermissible 
retroactive effect.  See VA O.G.C. Prec. Op. No. 7-2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely "retroactive effects."  If applying the new 
provision would produce such "retroactive effects," VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce "retroactive 
effects," VA ordinarily must apply the new provision.  A new 
law or regulation has prohibited "retroactive effects" if it 
is less favorable to a claimant than the old law or 
regulation; while a liberalizing law or regulation does not 
have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, if it is more favorable, the Board must, subsequent 
to the effective date of the liberalizing law under 38 
U.S.C. § 5110(g), apply the more favorable provision to the 
facts of the case, unless the claimant would be prejudiced 
by the Board's actions in addressing the revised regulation 
in the first instance.  Third, the Board must determine 
whether the appellant would have received a more favorable 
outcome, i.e., something more than a denial of benefits, 
under the prior law and regulation, including for the 
periods both prior to and after the effective date of the 
change in law. VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 
33422(2000).  The Federal Circuit has created a three-part 
test to determine whether a new law has prohibited 
retroactive effects: (1) "the nature and extent of the 
change of the law;" (2) "the degree of connection between 
the operation of the new rule and a relevant past event;" 
and (3) "familiar considerations of fair notice, reasonable 
reliance, and settled expectations."  Princess Cruises v. 
United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under 
this test, a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be 
applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. § 
3.310.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

A Left Knee Disorder

In August 2009, the Veteran provided written notice to the 
Board that he wishes to withdraw his appeal concerning 
entitlement to an initial evaluation beyond 10 percent for 
degenerative joint disease of the left knee.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  See 
also 38 C.F.R. § 20.202 (the Board may dismiss any appeal 
which fails to allege specific error or fact of law in the 
determination being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), 
(b)(3).  Such withdrawal may be made by the appellant or by 
his or her authorized representative, and unless done on the 
record at a hearing, it must be in writing.  38 C.F.R. § 
20.204(a).

The August 2009 request to withdraw the Veteran's appeal was 
submitted before the Board promulgated a decision.  38 
C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed 
by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there 
remain no allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.

A Left Wrist Disorder and a Left Elbow Disorder

The Veteran contends that he has a left wrist disorder and a 
left elbow disorder secondary to his service-connected 
residuals of a laceration of the left forearm.  

The Evidence

The Veteran's service treatment records show that at service 
entrance in May 1962, he denied a history of a bone or joint 
abnormality, or a painful elbow.  Examination showed no 
pertinent abnormality.  During service, in February 1963, he 
was treated after injuring his left hand.  X-rays were 
negative.  In June 1963, he was treated for pain in the left 
wrist due to a fall the prior day.  He was to apply ice and 
use an ace bandage.  At separation in May 1965, his upper 
extremities were found to be clinically normal. 

In July 2006 VA records show that the Veteran complained of 
left elbow pain above the site of his left forearm injury.  
In October 2006 VA outpatient records show an assessment of 
chronic left elbow pain.  A November 2006 VA MRI of the 
elbow found a normal unenhanced MRI of the left elbow.  On 
outpatient treatment that same month, the Veteran complained 
of left elbow pain since the early 1960's.  Range of motion 
was full and strength and grip strength were WFL (within 
functional limits).  The Veteran reported numbness and 
shooting pain.  He reported waking up occasionally with 
numbness of the left hand and wrist.  The examiner stated 
that she was unsure of what was causing the pain.  The 
Veteran was issued a brace and the examiner stated that if 
the pain continued, she might try an EMG to rule out 
neuropathies.  

In October 2007, the Veteran underwent an EMG of the left 
upper extremity at VA. The conclusion was, normal study.  It 
was reported that there is no electrical evidence of left 
carpal tunnel syndrome or left ulnar neuropathy; there is no 
evidence of a sensory motor polyneuropathy in the left upper 
extremity; and there is no evidence of left C5-T1 
radiculopathy. 

There is no evidence that the Veteran has either a left 
wrist disability or a left elbow disability.  It is well-
settled that the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability, the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Without evidence of a current disability, the Veteran's 
claims for service connection on a direct or on a secondary 
basis must be denied.  See also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) ("Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  

Left Elbow

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any left elbow 
disorder.  Additionally the medical evidence of record does 
not reveal any current left elbow disability.  The medical 
evidence indicates that the Veteran has complained of pain.  
However, the medical evidence, including an MRI and an EMG 
examination, does not reveal any disorders or abnormalities 
of the left elbow.  

In this case, while the Veteran complains of left elbow 
pain, pain alone does not in and of itself constitute a 
disability, and the Veteran has not been diagnosed with any 
left elbow disorder.  Accordingly, service connection for a 
left elbow disability is denied.  

Left Wrist

The service records show that the Veteran was seen in 
service for a complaint of left wrist pain after falling.  
The finding was left wrist pain.  As noted at separation no 
left wrist disorder was found, and none has currently been 
diagnosed.  

In this case, while the Veteran complains of left wrist 
pain, pain alone does not in and of itself constitute a 
disability, and the Veteran has not been diagnosed with any 
left wrist disorder.  Accordingly, service connection for a 
left wrist disability is denied.  

Conclusion

In this case, the only evidence of record supporting the 
Veteran's claims is his own lay opinion that he currently 
has left elbow and left wrist disabilities that are related 
to his service-connected residuals of a laceration of the 
left forearm.  The Veteran is certainly competent to testify 
as to symptoms such as pain.  However, he is not competent 
to render a medical diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (certain disabilities are not 
conditions capable of lay diagnosis).  Thus, the Veteran's 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.  
The Board accepts the Veteran's description of his symptoms 
as well as the comments in lay statements submitted in his 
behalf by his wife and his son.  38 C.F.R. § 3.159; Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
However, the other evidence of record outweighs these 
statements because of the consistent absence of pertinent 
objective findings.  

In light of the above, the Board finds that there is no 
medical or diagnostic evidence of record showing a current 
diagnosis of a left wrist disorder or a left elbow disorder.  
The Board recognizes that the Veteran's service treatment 
records show treatment for a left wrist injury.  However, it 
is evident that the manifestations of the injury were acute 
and transitory and resolved with no residual disability 
given that the remaining service treatment records are 
negative for any complaints or findings and the retirement 
examination was normal.  In further support of this 
conclusion, the Board notes that there is no competent 
medical evidence showing a post-service diagnosis for either 
disability.  While the Board recognizes the Veteran's 
subjective complaints of pain, there are no objective signs 
of any abnormality.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims for service connection for a left elbow disorder and 
a left wrist disorder.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The issue of entitlement to a higher initial rating for 
degenerative joint disease of the left knee is dismissed. 

Service connection for a left elbow disorder is denied. 

Service connection for a left wrist disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

During service in November 1963, the Veteran was treated for 
Achilles tendonitis of the left heel.  After service, 
private records show that the Veteran was reported to have 
painful arches on ambulation and palpation of both feet in 
2000.  The examiner recommended orthotics.  VA outpatient 
records show that in March 2006 the Veteran reported a 
history of using orthotics in his shoes.  The finding was, 
contracted digits neuritis.  The Veteran underwent a VA feet 
examination in May 2006.  X-rays showed calcaneal spurring.  
In a May 2008 letter, a private examiner noted that the 
Veteran had left foot and ankle problems and that the arch 
and plantar fascia are "service related".  The Board finds 
that there is evidence of a current disability as well as 
in-service treatment and an indication that the disability 
or symptoms may be associated with service.  However there 
is not sufficient competent medical evidence of record to 
make a decision on the claim without further findings by way 
of a VA examination.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran seeks a higher rating for his right foot 
disorder which is rated as noncompensable under DC 5284.  
Although there is not a specific code addressing limitation 
of motion of the feet, Diagnostic Code 5284 relates to foot 
injuries.  Foot injuries that are moderate warrant a 10 
percent disability rating.  If moderately severe, a 20 
percent disability rating is appropriate.  If the foot 
injury is severe, a maximum 30 percent disability rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  
Normal ankle dorsiflexion is to 20 degrees. Normal ankle 
plantar flexion is to 45 degrees.  See 38 C.F.R. § 4.71a; 
Plate II.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
diagnostic code under which a variety of foot injuries may 
be rated; that some injuries to the foot, such as fractures 
and dislocations for example, may limit motion in the 
subtalar, midtarsal, and metatarsophalangeal joints; and 
that other injuries may not affect range of motion.  Thus, 
General Counsel concluded that, depending on the nature of 
the foot injury, Diagnostic Code 5284 may involve limitation 
of motion and therefore require consideration under 38 
C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98.

38 C.F.R. § 4.40 notes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection of parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. Functional 
loss may be due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations 
as weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; and incoordination (impaired 
ability to execute skilled movements smoothly).  38 C.F.R. § 
4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Here, the Veteran underwent a VA foot 
examination in May 2006; however motion of the ankle was not 
documented and functional impairment due to the right foot 
disorder was not discussed.  Thus the examination is 
inadequate for rating purposes.  

The Veteran seeks a higher initial evaluation for his lumbar 
spine disorder.  He has been rated under DC 5242 and 
assigned a 10 percent evaluation.  Since he has been 
diagnosed with degenerative disc disease, 5243 is also for 
consideration with the method resulting in a higher 
evaluation to be used.  Under the General Rating Formula, 
the regulations provide, in pertinent part, for a 20 percent 
rating when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 40 percent rating is 
warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine. These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent. 
Incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent. Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent. The Veteran was examined by VA in August 
2006.  The examiner noted that numbness was experienced 
weekly.  The examiner did not discuss incapacitating 
episodes.  Further, a private examiner noted in a May 2008 
examination report that the Veteran had decreased sensation 
along the L-4 dermatone in the left leg and a positive 
Braggards test (positive for nerve damage).  The examiner 
reported that this is likely related to the low back, knee 
and possibly the left ankle problems.  The Veteran should be 
examined to determine the current manifestations of his 
disorder including the extent, if any, of any neurological 
problems associated with his low back disorder as well as 
whether he has any incapacitating episodes due to his disc 
disease.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the 
Veteran for a VA orthopedic examination 
to determine the nature and extent of 
the service-connected residuals of a 
fracture of the right foot and his 
degenerative disc disease of the lumbar 
spine.  The examination is also 
necessary to determine the nature and 
etiology of any left foot disorder.  The 
claims file must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.

All pertinent pathology should be noted 
in the examination report.  The examiner 
should opine whether the Veteran's right 
foot disability is manifested by 
symptoms which are either moderate, 
moderately severe, or severe.

The examiner should also discuss the 
severity of any malunion or nonunion of 
the metatarsal bones of the right foot, 
if present.

As to the low back disorder, the 
examiner should provide results of range 
of motion testing for the low back in 
degrees.  The examiner should indicate 
the length of time during the past 
twelve months that the Veteran has had 
incapacitating episodes due to the low 
back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician. 

The examiner should state whether spine 
disability is manifested by any 
neurological impairment, and, if so, 
which nerves are involved, and the 
extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis: complete and incomplete.  
Under incomplete paralysis, the degree 
of paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With these categories in mind, 
classify the Veteran's lumbar spine 
disability distinguishing among the 
categories and using the results of all 
pertinent testing of record.  

In addition, as to both the right foot 
disorder and the low back disorder the 
examiner should separately discuss  the 
extent of any incoordination, weakened  
movement, and excess fatigability on 
use;  objective evidence of pain or 
functional  loss due to pain; and 
specific functional  impairment due to 
pain.  Also, the examiner should express 
an opinion as to whether there would be 
additional limits on functional ability 
on repeated use or during any flare-ups.  
If feasible, this conclusion should be 
expressed in terms of additional degrees 
of limitation of motion on repeated use 
or during flare-ups.  If not feasible, 
the examiner should so state and should 
discuss the reasons for such a 
conclusion.

The examiner should also provide an  
opinion concerning the impact of the  
Veteran's service-connected right foot  
disability and his service-connected low 
back disability have on his ability to 
obtain  substantially gainful employment 
and on his  daily life.  A complete 
rationale should be provided for all 
opinions expressed.  

As to the left foot disorder the 
examiner should, after examining the 
Veteran offer an opinion with complete 
rationale as to the etiology of any left 
foot disorder found to include whether 
it is at least as likely as not (a 50 
percent probability or greater) that any 
left foot disorder found is related to 
the Veteran's military service.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim 
should be returned to the Board as 
warranted.



The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


